        Case: 1:19-cv-01610 Document #: 61-1 Filed: 05/13/19 Page 1 of 3 PageID #:339




                               IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF ILLINOIS

CHRISTOPHER MOEHRL, on behalf of
himself and all others similarly situated

        Plaintiff,

v.
                                                         Case No. 1:19-cv-01610
THE NATIONAL ASSOCIATION OF
REALTORS, REALOGY HOLDINGS                               Judge Andrea R. Wood
CORP., HOMESERVICES OF
AMERICA, INC., RE/MAX                                    Magistrate Judge M. David Weisman
HOLDINGS, INC., and KELLER
WILLIAMS REALTY, INC.,

        Defendants.


                             DEFENDANT RE/MAX HOLDINGS, INC.’S
                         LOCAL RULE 3.2 NOTIFICATION AS TO AFFILIATES

             Defendant RE/MAX Holdings, Inc., through the undersigned counsel and pursuant to

     Fed. R. Civ. P. 7.1 and Local Rule 3.2, hereby discloses the following:

             RE/MAX Holdings, Inc. is a publicly traded company on the New York Stock Exchange.

     It has no parent corporation. Based on filings with the Securities and Exchange Commission, the

     following entities own 5% or more of RE/MAX Holdings, Inc.’s voting securities:

                     1. RIHI, Inc.

                     2. BlackRock, Inc.

                     3. The Vanguard Group

                     4. Kayne Anderson Rudnick Investment Management LLC

                     5. Van Berkom & Associates Inc.

                     6. Burgundy Asset Management Ltd.

                     7. Renaissance Technologies LLC
   Case: 1:19-cv-01610 Document #: 61-1 Filed: 05/13/19 Page 2 of 3 PageID #:340




Dated: May 13, 2019.                     Respectfully submitted,

                                         /s/ Paula W. Render
                                         Paula W. Render (IL Bar No. 6237954)
                                         Erin L. Shencopp (IL Bar No. 6297614)
                                         Eddie Hasdoo (IL Bar No. 6317518)
                                         JONES DAY
                                         77 West Wacker Drive, Suite 3500
                                         Chicago, IL 60601-1692
                                         Telephone:    (312) 782-3939
                                         Facsimile:    (312) 782-8585
                                         prender@jonesday.com
                                         eshencopp@jonesday.com
                                         ehasdoo@jonesday.com

                                         Counsel for Defendant
                                         RE/MAX Holdings, Inc.




                                       -2-
   Case: 1:19-cv-01610 Document #: 61-1 Filed: 05/13/19 Page 3 of 3 PageID #:341




                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 13, 2019, I electronically filed the foregoing DEFENDANT

RE/MAX HOLDINGS, INC.’S LOCAL RULE 3.2 NOTIFICATION AS TO AFFILIATES with

the Clerk of the Court using the CM/ECF system, which will send notice to counsel for all

parties that have appeared in this case.




                                                /s/ Eddie Hasdoo
                                                Eddie Hasdoo

                                                Counsel for Defendant
                                                RE/MAX Holdings, Inc.
